DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0141555, filed on November 7, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 and May 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: azimuth estimation unit and elevation estimation unit in claim 1 and signal generation unit in claim 7.
Words such as unit, device and module are generic placeholders also known as nonce terms that do not denote structure.  
The azimuth angle estimation unit is modified by “azimuth angle estimation” which describe function not structure.  The azimuth angle estimation has functional language “configured to estimate azimuth …”.  Neither the modifier nor functional language denote structure.  
The elevation angle estimation unit is modified by “elevation angle estimation” which describes function not structure.  The elevation angle estimation has functional language “configured to estimate elevation…”.  Neither the modifier nor functional language denote structure.  
The specification states that “Those of ordinary skill in the art will appreciate that these block, units, and/or modules are physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, processors, hard-wired circuits, memory elements, wiring connections, and the like.”
Thus, both the azimuth angle estimation unit and elevation angle estimation unit can be considered computers/processors.  The algorithm is provided for in figure 9 including the relevant equations for each step as disclosed in the specification.  See, e.g., Spec. Paras. 54 – 55, 59, 61, 63, 66, 70 and 73. This would also provide structure to the various modules that make up each said unit.  
The signal generation unit is modified by “signal generation” which describes function not structure.  The signal generation unit has functional language “configured to generate a frequency signal …”.  Neither the modifier nor functional language denote structure.  
The specification states that a signal generation MMIC may be included in the radar.  See Spec. Para. 5.  One of ordinary skill would understand circuits include well-known signal generators as is known in the art.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “configured to estimate an elevation angle of the target in a diagonal direction in which each non-offset channel of the N reception channels is tilted with respect to an azimuth angle of an offset reception channel thereof” is claim 1 and similar language in claim 8 is confusing.  The use of the verb “tilted” implies that the non-offset antenna elements are moved in a sloping way relative to the offset antenna.  However, the specification as a whole including the drawings indicate that the angles of each non-offset antenna element that is that is projected or tilted with reference to the offset antenna element not that any antenna elements are structurally tilted.  See, e.g., Spec Para. 58 and Fig. 5.  As such, the metes and bounds of the claims cannot be fully determined thus the claims are indefinite. 
Claims 4 – 5 and 11 – 12 recites the limitation "the tilted angle.”  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7 and 9-12 are rejected due to a dependency on a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami (US 2010/0123616).
As to claims 1 and 8, Minami discloses a vehicle radar (Para. 27) apparatus comprising: 
a transmission array antenna configured to radiate a radar signal for forward detection (Fig. 1 item 11); 
a reception array antenna configured to operate at N (N is an integer greater than zero) reception channels for receiving the radar signal that is radiated by the transmission array antenna, reflects from a target, and returns to be revived by the reception array antenna (Fig. 1 item 32); 
an azimuth angle estimation unit configured to estimate an azimuth angle of the target using each non-offset reception channel of the N reception channels (Paras. 13, 34 and 48 – 49  and Figs. 2 – 4.  Paragraph 32 discloses a signal processing unit that is computer used to perform all the relevant calculation provided throughout Minami’s written disclosure.  Computers inherently a software that make up modules or routines.); and 
an elevation angle estimation unit configured to estimate an elevation angle of the target in a diagonal direction in which the each non-offset channel of the N reception channels is tilted with respect to an azimuth angle of an offset reception channel thereof (Para. 34 Formulae 1 and 2 see also Para. 48 – 49.  Formulae 4 – 5.).
As to claim 2 and 9, Minami discloses the vehicle radar apparatus of claim 1, wherein the elevation angle estimation unit comprises: 
an angle calculation module configured to calculate an angle at which the each non-offset reception channel is tilted with respect to the azimuth angle of the offset reception channel (Paras. 13, 34 and 48 – 49 and Figs. 2 – 4.); 
an interval calculation module configured to calculate an interval between the reception channels in the diagonal direction in which the each non-offset reception channel is tilted with respect to the azimuth angle of the offset reception channel (Paras. 13, 34 and 48 – 49 and Figs. 2 – 4.); 
a position calculation module configured to calculate a positional value on each axis in the diagonal direction in which the each non-offset channel is tilted with respect to the azimuth to angle of the offset reception channel, using a phase difference between the offset reception channel and the each non-offset reception channel (Paras. 13, 34 and 48 – 49 and Figs. 2 – 4 Formulae 1 and 2 use a phase difference based on monopulse calculation); and 
an elevation angle calculation module configured to calculate an elevation angle that corresponds to the positional value, using a straight line drawn from the positional value on the each axis in a direction vertical to the corresponding axis and to determine a final elevation angle using each of the calculated elevation angles (Id. see also Fig. 4a)
As to claims 3 and 10, Minami disclose the vehicle radar apparatus of claim 2, wherein the angle calculation module calculates a tilted angle using a separation interval in the vertical direction and an interval in a horizontal direction between the each non-offset reception channel and the offset reception channel (Id. e.g. Formulae 1 and 2).
As to claims 4 and 11, Minami discloses the vehicle radar apparatus of claim 2, wherein the position calculation module calculates the positional value on the each axis using the tilted angle calculated by the angle calculation module, the interval between the reception channels in the diagonal direction, which is calculated by the interval calculation module, and the phase difference between the offset reception channel and the each non-offset reception channel (Id. Formulae 1 – 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Minami in view of Official Notice.
As to claim 7, Minami does not mention signal generation unit configured to generate a frequency signal that is to be provided to the transmission array.  However, the Examiner does not accept that this an admission that Minami does not teach signal generation because Minami teaches transmission of signals via its transmission array 11 thus it is implicit that there would have to exist a signal transmission circuit.  As such, the Examiner takes Official Notice that it would have been obvious – if not inherent – to a person of ordinary skill at the time of filing to use a signal generator to generate a signal to be transmitted via item 11 in order to have a working system because radio and radar systems require a signal to work. 
Allowable Subject Matter
Claims 5 – 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648     

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648